PER CURIAM.
Larry Chapman appeals the district court’s order denying his motion for production of documents. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.* See United States v. Chapman, No. CR-99-209 (D.S.C. Oct. 29, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 We decline to address the issue with respect to United States v. Booker, - U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), as Chapman raises it for the first time in his informal brief and it is inapplicable to his case.